Citation Nr: 1137624	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  09-09 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for cervical spine disease, status post fusion.

2.  Entitlement to service connection for left arm numbness.

3.  Entitlement to service connection for left leg numbness.

4.  Entitlement to service connection for a left shoulder disability.

5.  Entitlement to service connection for a right shoulder disability.

6.  Entitlement to service connection for a left hip disability to include bone graft and scar.  

7.  Whether new and material evidence has been received to reopen a claim for service connection for a lumbosacral spine disability.

8.  Entitlement to service connection for a lumbosacral spine disability.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to January 1959.  He had additional periods of active duty training (ACDUTRA) and inactive duty for training (INACDUTRA) with reserve service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2008, a statement of the case was issued in November 2008, and a substantive appeal was received in January 2009.

The Veteran was scheduled to attend a Travel Board Hearing in August 2011.  He failed to report for the hearing or offer good cause for his failure to report.  Thus, the Board will proceed as if the hearing request has been withdrawn.  38 C.F.R. § 20.704(d).

The Board further notes that, in September 2011, the Veteran submitted an additional statement directly to the Board which does not add any pertinent new information for the record which has not been considered by the RO.  Therefore, a remand for RO initial review of this statement is not required.  See 38 C.F.R. § 20.1304(c).

The issue of entitlement to service connection for an eye disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Veteran's statement dated August 20, 2010.  Therefore, the Board does not have jurisdiction over this claim, which is referred to the AOJ for appropriate action.  
FINDINGS OF FACT

1.  Cervical spine disease, status post fusion, was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.  

2.  Left arm numbness was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.  

3.  Left leg numbness was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.  

4.  A left shoulder disability was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.  

5.  A right shoulder disability was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.  

6.  A left hip disability to include bone graft and scar was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.  

7.  By way of an October 1995 decision, the Board denied the Veteran's claim for service connection for a back disability on the basis that a chronic acquired low back disorder was not shown to have manifested in service or attributable to an event in service, and that degenerative changes of the lumbosacral spine first manifested after the first postservice year.  

8.  Evidence of record since the October 1995 Board decision includes previously unconsidered allegations and details by the Veteran of an inservice low back injury which was more serious than previously alleged which, when presumed true and viewed in light of the entire evidentiary record, constitutes new and material evidence.

9.  A chronic acquired lumbosacral spine disability was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.


CONCLUSIONS OF LAW

1.  Cervical spine disease, status post fusion was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Left arm numbness was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  Left leg numbness was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4.  A left shoulder disability was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

5.  A right shoulder disability was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

6.  A left hip disability to include bone graft and scar, was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

7.  The October 1995 Board decision, which denied the Veteran's claim for service connection for a back disability is final.  38 U.S.C.A. § 7103 (West 2002).

8.  Evidence received since the October 1995 Board decision is new and material; accordingly, the claim of service connection for a back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

9.  A lumbosacral spine disability was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters dated November 2006 and June 2007.  These notifications complied with the specificity requirements of Dingess identifying the five elements of a service connection claim; of Quartuccio by identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini, 18 Vet. App. 112 (2004).

With respect to the lumbosacral spine disability claim, the RO determined that the claim had been subject to a prior final denial.  As such, the RO furnished the Veteran with a letter in June 2007 that complied with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), which requires a specific notice informing a claimant of the evidence and information that is necessary to reopen the claim as well as the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit being sought.  

Any technical noncompliance with the Kent requirements would be nonprejudicial as this claim has been reopened and considered on the merits.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  



Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained the Veteran's service treatment records (STRs) as well as all VA clinical records identified as relevant to this appeal, including records associated with a December 1992 cervical spine operation.  There are no outstanding requests to obtain any private treatment records for which the Veteran has both identified and authorized VA to obtain on his behalf.  

The Board observes that the Veteran is in receipt of monetary benefits from the Social Security Administration.  At a hearing in November 2006, the Veteran informed the Board that he was in receipt of retirement rather than disability benefit payments.  As such, the Board is not aware of any relevant records in the possession of the Social Security Administration.

Finally, the Veteran was afforded VA examination in October 2008 which included an etiology opinion with respect to the lumbosacral and cervical spines.  The opinion based upon a factual foundation ultimately found to be accurate by the Board.  In particular, the Board finds no credible history of persistent or recurrent symptoms of the disorders at issue since service separation.  Thus, there is basis for further examination in this case.

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The presumption of soundness under 38 U.S.C.A. § 1111 does not apply when a claimant, veteran or otherwise, has not been examined contemporaneous to entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  The presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 and the presumption of aggravation under 38 U.S.C.A. § 1153 do not apply to ACDUTRA or INACDUTRA service.  Id.  See also Acciola v. Peake, 22 Vet. App. 320 (2008); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith, 24 Vet. App. at 47.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.

With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith, 24 Vet. App. at 48.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record as every item of evidence does not have the same probative value.

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

Cervical spine

In the Veteran's August 2007 claim, he alleges that he incurred serious trauma to the back of his neck and his shoulders when he fell onto a wooden basketball floor on October 7, 1956.  He contends that he lay on the floor for several minutes without medical attention, and that he was nearly unconscious.  He stated that after regaining his senses, he staggered out of the gym.  There were no medical personnel, so he went to his quarters where he laid down, took aspirin, and put cold packs on his head and neck.  He stated that the next day, he checked into dispensary for medical attention.  His neck was examined and x-rayed.  He states that according to the examiners, there was nothing wrong.  However, the Veteran continued to have shooting pains in his neck and along the back half of his shoulder.  He stated that he went back to the dispensary; he was treated by different personnel on numerous occasions; and underwent additional x-rays and treatment.  He stated that the pain eventually subsided; but it would recur throughout his time in service.  He stated that he returned to the dispensary in order to get medication to reduce the pain.  The Veteran stated that after leaving the military, he sought treatment from chiropractors (who have since passed away and whose medical records are not available).  

Notably, in testimony before the Board in January 1993, the Veteran testified to this same injury as resulting in low back pain which was evaluated by medical personnel.  He reported falling on the small of his neck and shoulder but stated he wasn't rendered unconscious.

The STRs do not reflect any injury to the Veteran's cervical spine.  Instead, the STRs reflect that, in November 1956, the Veteran complained of pain in his lower back and left hip (following a strain that occurred the previous night).  He underwent heat therapy.  One month later (December 1956), he was reexamined.  He continued to complain of shooting pains in his back, sacral, lateral, both sides.  X-rays of the lumbar spine showed no evidence of soft tissue or bony abnormality of the lumbar spine.    
  
Subsequent STRs reflect that the Veteran underwent examinations in March 1958, January 1959, January 1962, February 1965, and March 1966.  All yielded normal findings with regards to the Veteran's spine and other musculoskeletal areas.  Additionally, the Veteran completed Reports of Medical Histories in January 1962 and July 1964.  In both instances, he wrote that he was "good."  He specifically denied swollen or painful joints; arthritis or rheumatism; and bone, joint, or other deformity.  He failed to make any mention of a neck or cervical spine injury or disability.

The post service records are silent until the Veteran filed a claim for service connection in December 1992.  He stated that he had a back injury in November 1956.  He did not state whether it was a lower back or upper back injury.  The RO evidently developed this claim as low back claim since the STRs show treatment for a low back disability and make no mention of any upper back or neck injury.  

The records reflect that in December 1992, the Veteran was diagnosed with cervical myelopathy secondary to C4-5 herniated nucleus pulposus; and status post C4-5 anterior cervical discectomy and autologous bone fusion.  The hospital records reflect that the Veteran reported that he woke up with severe pain at the base of his neck approximately two months ago (October 1992).  The Veteran also reported an old injury incurred when he was 17 years old.  He stated that he fell onto the small of his neck while playing basketball 

At the Veteran's January 1993 VA examination, he reported that he fell on his upper back, and injured both the neck and lower back.  He stated that he had minimal difficulties with his back or neck until 1992 at which time he began to develop neck pain and some upper extremity symptoms consisting primarily of diminished sensation.  The examiner did not remove the Veteran's cervical collar, so range of motion of the neck was not evaluated.  

In February 1992, the RO issued a rating decision in which it denied service connection for a lumbosacral strain.  The Veteran filed a March 1993 notice of disagreement in regards to the rating decision that denied service connection for a lumbosacral strain.  The Board recognizes that the Veteran mentioned the fact that when he was examined, he was wearing a neck brace, and that it made range of motion exercises difficult.  However, he never mentioned that he believed the RO was attempting to service connect the wrong body part (lower back as opposed to upper back or neck).   

The Veteran submitted an April 1993 substantive appeal (VA Form 9) in which he stated that "I have been informed by VA staff neurosurgeons that my recent operation will correct problems of shoulder and lower back pain."  [Emphasis added].  The Form 9 repeatedly referred to back problems; but never neck pain/problems.  

The Veteran's representative submitted a May 1993 VA Form 646 in which the issue was listed as service connection for a lumbosacral strain.  The representative stated that the Veteran sustained a back injury in November 1956.  There was no mention of a neck injury or an upper back injury.  

The Veteran underwent a Bord Hearing in November 1993.  The Chairman introduced the issue as service connection for a lumbosacral strain.  At no time did the Veteran correct the Chairman and indicate that he was seeking service connection for a neck disability.  However, when asked if he was having the same problems now as he had when he was on active duty, the Veteran responded: "Pain in my shoulders down to my back, lower back."  

The Veteran underwent an October 2008 examination.  The examiner reviewed the claims file in conjunction with the examination.  The examiner noted that upon reviewing the Veteran's claims file, there was no evidence of a cervical spine problem during active service.  Instead, the Veteran was treated several times for complaints of low back pain.  The examiner noted that, in December 1992 (30+ years after separation from service), the Veteran underwent C4-C5 anterior cervical discectomy with analogous fusion with left iliac crest graft.  The Veteran reported the one time surgical procedure in 1992 without further physician guided treatment for the condition.  He reported posterior neck pain into the left trapezius, daily pain without weakness, stiffness, fatigue, or lack of endurance of the neck.  He did report decreased range of motion of the neck due to pain.  He denied flare-ups and additional functional limitations after repetitive use.  He stated that he still uses his neck collar to keep his neck in the correct posture.  After a thorough examination, the examiner diagnosed the Veteran with anterior cervical C4-C5 diskectomy with autologous iliac crest fusion secondary to symptoms of numbness of the left upper extremity considered cervical myelopathy at the time secondary to C4-C5 herniated nucleus pulposus with residuals, no radiculopathy.  

The examiner opined that there is no evidence that the Veteran's cervical spine disability has anything to do with active duty service.  His rationale was simply that there is no evidence of a cervical spine disability in the STRs or for more than 30 years after discharge from service.  

The Board recognizes the Veteran's contentions that he received treatment for an injured cervical spine in service.  However, the Board finds these contentions are simply not credible.  A close review of the record reveals that the Veteran's complaints at the time of injury in 1956 was limited to the low back and left hip.  There was no examiner reference to cervical spine complaints, and no X-ray was examination of the cervical spine conducted as claimed by the Veteran.  As these records appear to be complete, the Board is of the opinion that the Veteran's cervical spine complaints would have reasonably been recorded by the examiner if the Veteran had in fact experienced such problems, and had been evaluated for such problems, as claimed.  See generally Fed. R. Evid. 803(7) (the absence of an entry in a record may be evidence against the existence of the claimed fact it such a fact would ordinarily been recorded).

Additionally, the Veteran's recollections regarding this alleged event are not reliable.  At his hearing in November 1993, the Veteran asserted that the injury did not result in any loss of consciousness but that he was carried off on a stretcher.  In a statement received in January 2009, the Veteran alleged that he had been knocked out briefly and remained on the floor until he walked off under his own power.  Clearly, one of these recollections is not true which impeaches the overall credibility of the Veteran.

The Board further notes that the Veteran's allegations of persistent or recurrent symptoms since service are contradicated by his own assertions in his January 1962 and January 1964 Reports of Medical Histories (in which he wrote that he was "good" and in which he denied swollen or painful joints; arthritis or rheumatism; and bone, joint, or other deformity).  He also failed to make any mention of a neck or cervical spine injury or disability.  

The Board finds that the first medical evidence of a cervical spine disability is dated December 1992 (nearly 34 years after the Veteran was discharged from service, and approximately 36 years after the alleged injury).  Moreover, the available medical evidence is not consistent with a finding of continuity of symptomatology.  When the Veteran was diagnosed with cervical myelopathy in December 1992, the hospital records state that the Veteran reported that he awoke with severe pain in his neck two months earlier.

The lack of any post-service medical records until December 1992 is probative to the issue of chronic disability.  The United States Court of Appeals for the Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board acknowledges the Veteran's allegations of self-treatment and chiropractic treatment, but these uncorroborated allegations are not deemed credible when viewed against the entire evidentiary record, to include his own statements on multiple formal military examinations after the alleged injury.  The Board also acknowledges the Veteran's report of aggravating neck disability during ACDUTRA service, but these allegations are nonspecific and are not consistent with his reserve examination reports which reflect specific lay denials of symptomatology and normal clinical evaluations.

The Board finds also finds no competent medical evidence of record showing that the currently manifested cervical spine disability is attributable to active service, and no competent evidence that degenerative disc disease manifested itself to a compensable level within the first postservice year.  Additionally, the Board finds no reliable and credible evidence that a cervical spine disability was incurred in or aggravated during a period of ACDUTRA or INACDUTRA service.

In so finding, the Board has specifically considered the Veteran's own beliefs and opinions in this case.  For the reasons offered above, the Board finds that his report of actual treatment for cervical spine injury in service is not consistent with the evidentiary record, and that his report of persistent and/or recurrent symptoms of disability since service is not credible.  With respect to etiology, the Board places greater probative weight to the findings of military examiners and the 2008 VA examiner, who found no chronic neck disability attributable to service, than the lay opinion of the Veteran.  In this respect, these examiners possess greater training and expertise than the Veteran in evaluating orthopedic and neurologic disorders.  Additionally, the 2008 VA examiner provided opinion based upon review of the entire claims folder.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for cervical spine disc disease, status post fusion must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).



Numbness (left arm/leg), bilateral shoulders

The Veteran submitted an August 2010 correspondence in which he stated that he experienced left arm and left leg numbness in 1992.  In the Veteran's January 2009 substantive appeal (VA Form 9), he discussed the issues of service connection for a lumbosacral strain and a cervical spine disability.  In regards to the remaining issues, the Veteran stated that they are simply poor and subjective efforts on the part of the BVA to discredit his complaints following surgery in 1992.  He stated that the issues as documented are only the present day pain and discomfort associated with his previous cervical fusion operation.  As such, it is unclear as to whether the Veteran even wanted these issues developed.  Alternatively, it appears that the Veteran may be arguing that these issues are all secondary to his cervical spine fusion.  

The Board notes that entitlement to service connection for these issues as secondary to his cervical spine fusion is not warranted because the Veteran is not service connected for a cervical spine disability.  Consequently, the only avenue remaining for entitlement to service connection is direct service connection.  

Once again, the Board notes that the STRs show no findings attributed to a shoulder disability, left arm numbness, or left leg numbness.  Examination reports dated March 1958, January 1959, January 1962, February 1965, and March 1966 all reflect normal findings.  Additionally, the Veteran completed Reports of Medical Histories in January 1962 and July 1964.  In both instances, he wrote that he was "good."  As noted above, it is not clear that the Veteran is even alleging direct service connection regarding these issues.  He has stated repeatedly (most recently in a September 2011 correspondence) that it was the summer of 1992 when he lost feeling in his left arm and leg.  It also appears that it was treatment for these complaints that led to his disc fusion.  

The Veteran underwent a VA examination in October 2008.  The examiner reviewed the claims file in conjunction with the examination.  As noted earlier, the Veteran complained of neck pain.  However, he specifically denied arm numbness, even when he was asked about tingling.  The examiner noted that there was no radiation.  Likewise, when the examiner asked the Veteran about shoulder pain, the Veteran stated that he does not have shoulder pain; but that he has had stingers into his trapezium posterior neck since 1956.  He denied any functional limitation or other shoulder symptoms after repetitive use, flare-ups, or activity.  

The Veteran conducted a thorough examination of the Veteran and diagnosed normal shoulders and stable joints.  As noted earlier, the examiner also diagnosed the Veteran with anterior cervical C4-C5 diskectomy with autologous iliac crest fusion secondary to symptoms of numbness of the left upper extremity considered cervical myelopathy at the time secondary to C4-C5 herniated nucleus pulposus with residuals, no radiculopathy.  [Emphasis added].  The examiner found that there is no evidence that any left arm or left leg numbness or bilateral shoulder disability has anything to do with the Veteran's active duty service.  

With no findings of left arm numbness, left leg numbness, or shoulder disabilities in the STRs or for many years after service, and with the lone competent medical opinion weighing against a possible nexus to service, the Board finds that the preponderance of the evidence weighs against the claims.

As the preponderance of the evidence is against these claims, the benefit-of-the-doubt doctrine does not apply, and the claims for service connection for left arm numbness, left leg numbness, a left shoulder disability, and a right shoulder disability must be denied.  See Gilbert, 1 Vet. App 49 (1990).
 
Left hip

The Veteran stated in his January 2009 substantive appeal (VA Form 9) that in 1992, he underwent an eight hour operations in which several bone fusions were performed as a result of a ruptured vertebrae pushing against his spinal cord.  As part of that operation, bone pieces were taken from his left hip.  As such, it would appear that the Veteran is alleging that his left hip disability is secondary to his cervical spine disease and his cervical fusion.  The Board cannot grant service connection for a left hip disability as secondary to his cervical spine disease because his cervical spine disease is not service connected.  

Consequently, the only possible means of granting service connection for a left hip disability would be on a direct basis.  The STRs reflect that, in November 1956, the Veteran sought treatment for pain in his lower back and left hip.  He was prescribed heat therapy; but there was no apparent follow up with regards to the Veteran's hip.  There are no further findings in the service treatment records.  Examination reports dated March 1958, January 1959, January 1962, February 1965, March 1966 all reflect normal findings.  Additionally, the Veteran completed Reports of Medical Histories in January 1962 and July 1964.  In both instances, he wrote that he was "good."

The Veteran underwent a VA examination in October 2008.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran specifically denied any type of hip problems.  However, he then stated that the graft scar is sometimes uncomfortable; but not painful.  He reported that he uses over the counter Motrin to ameliorate any of his joint conditions, and that he does not need any prescriptions.  Upon examination, the Veteran had full range of motion of both hips.  The graft site was nontender; and there was no pain.  Flexor group, iliac psoas, gluteus maximus, extensor group, adductor and abductors groups demonstrated 5/5 strength.  The Veteran performed active range of motion.  The examiner also preformed passive range of motion.  There was no pain, fatigue, weakness, lack of endurance following repetitive use against strong resistance.  Patrick test was negative for hip pathology.  X-rays showed degenerative changes involving the sacroiliac joints and the hip joints.  The examiner diagnosed the Veteran with degenerative changes involving the hips without complaint of hip pathology.  The examiner found that there is no evidence that any hip disability has anything to do with the Veteran's active duty service.  Instead, the examiner stated that the Veteran has age related imaging changes due to chronological age.  

The Board finds that the Veteran was treated once during service for left hip pain.  He was treated conservatively and there was no follow up.  Multiple subsequent in-service examinations yielded normal findings.  The Veteran himself denies any current hip disability.  Finally, the lone competent medical opinion weighs against a possible nexus to service.  As such, the Board finds that the preponderance of the evidence weighs against the claim.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for a hip disability to include bone graft and scar must be denied.  See Gilbert, 1 Vet. App 49 (1990).

New and Material Evidence

Pursuant to 38 C.F.R. § 20.1100, unless the Chairman of the Board orders reconsideration of a Board decision, the Board decision is final and is not subject to revision except on the receipt of new and material evidence.

The provisions of 38 C.F.R. § 3.156(a) provide as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.	

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's claim for service connection for a back disorder was denied by way of an October 1995 Board decision on the basis that a chronic acquired low back disorder was not shown to have manifested in service or attributable to an event in service, and that degenerative changes of the lumbosacral spine first manifested after the first postservice year.  

The Veteran appealed to the Court of Appeal for Veteran's Claims; but the Court affirmed the Board's decision by way of a March 1997 Memorandum decision.  Consequently, the October 1995 Board decision became final.  

The evidence on record at the time of the October 1995 denial included STRs, post service outpatient treatment records, a January 1993 VA examination report, and testimony from the Veteran at a November 1993 Board hearing.  The records reflected that the Veteran complained of pain in the lower back and left hip in November 1956; he was treated heat therapy; December 1956 x-rays were normal; and that examinations dated March 1958, January 1959, January 1962, February 1965, and March 1966 all yielded normal findings.  The evidence did not show treatment for a back disability until January 1993.  

Evidence received since the October 1995 Board decision includes additional outpatient treatment reports, additional correspondences from the Veteran, an October 2008 VA examination report, and testimony at a July 2010 RO hearing.  Much of this evidence is not material to reopening of the claim.

However, the record does include previously unconsidered allegations and details by the Veteran of an inservice low back injury which was more serious than previously alleged which, when presumed true and viewed in light of the entire evidentiary record, constitutes new and material evidence.  Thus, the claim is reopened.

The Board notes that the RO has reopened this claim, obtained a medical opinion, and adjudicated the claim on the merits.  As such, there is no prejudice to the Veteran by a Board decision on the merits at this time.

As indicated above, the STRs reflect that, in November 1956, the Veteran complained of pain in his lower back and left hip (following a strain that occurred the previous night).  He underwent heat therapy.  One month later (December 1956), he was reexamined.  He continued to complain of shooting pains in his back, sacral, lateral, both sides.  X-rays of the lumbar spine showed no evidence of soft tissue or bony abnormality of the lumbar spine.  There were no further complaints for the remaining period of active service.  Formal examinations in March 1958 and January 1959 reflected normal clinical evaluations of the spine.  

Thereafter, contrary to the current assertions of recurrent and/or persistent back complaints since the November 1956 injury, the Veteran's reserve examinations include his specific denial of orthopedic complaints in January 1962 and July 1964.  Formal examinations in January 1962, July 1964, February 1965 and March 1966 reflected normal clinical evaluations of the spine.  Similar to above, the Board finds that the Veteran is not a reliable historian with respect to his now alleged continuity of symptomatology.

Notably, there is no credible evidence that the Veteran manifested degenerative changes of the lumbar spine within one year of service separation.

The Board further finds no credible, competent evidence associating the Veteran's current low back disorder to active service.  A January 1993 VA examination report first reflects a diagnosis of a history of lumbosacral strain with minimum residual symptoms.  At that time, the Veteran conceded a history of minimal symptoms following the 1956 back injury.  X-ray examination at that time disclosed degenerative changes of the lumbar spine.  This examination report provides no analysis explaining how the current disability was attributable to service.

In October 2008, a VA examiner reviewed the claims folder which included the STRs.  This included the potential relevance of an August 1957 groin injury as well as the negative formal military examinations after the 1956 back injury.  The examiner found that there was no indication that the Veteran had any back problems until degenerative changes were shown on X-ray in 1983, and found no evidence that his back problems were associated with active duty service.  This opinion provides strong probative evidence against the claim as the Board agrees with the underlying factual foundation of the opinion.

In connection with the current appeal, the Veteran specifically denied that he had a low back disability on the October 2008 VA examination.  In his January 2009 substantive appeal (VA Form 9), he insinuated that the issue of service connection for a lumbosacral strain is an untrue issue.  In an August 2010 correspondence, the Veteran vehemently stated (in regards to service connection for a lumbosacral strain) that he has never declared such a condition relative to his disability's application.  

In any event, to the extent that the Veteran believes that he manifests a current low back disability related to active service and/or ACDUTRA/INACDUTRA service, the Board places greater probative value to the opinion of the October 2008 VA examiner who has greater training and expertise than the Veteran in speaking to the medical issues at hand.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply and the claim must be denied.  See Gilbert, 1 Vet. App 49 (1990).



ORDER

The claim of entitlement to service connection for cervical spine disease, status post fusion, is denied.

The claim of entitlement to service connection for left arm numbness is denied.

The claim of entitlement to service connection for left leg numbness is denied.

The claim of entitlement to service connection for a left shoulder disability is denied.

The claim of entitlement to service connection for a right shoulder disability is denied.

The claim of entitlement to service connection for a left hip disability to include bone graft and scar.  

New and material evidence having been received, the claim to reopen a claim for service connection for a lumbosacral spine disability is granted.  To this extent only, the appeal is granted.

The claim of entitlement to service connection for a lumbosacral spine disability is denied.  



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


